DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-2 in the reply filed on 01/20/2022 is acknowledged.  The traversal is on the grounds that there is no serious search burden to examining all the pending claims.  This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02).  The restriction requirement meets this requirement.  While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803.  Thus claims 3-7 are withdrawn from further consideration due to being drawn to the nonelected invention.  Examiner acknowledges that the method claim is now linked to the product claim.  Thus should the product claim be allowable the method claims containing allowable subject matter will be rejoined,
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Kimura et al. (US 2011/0070396 A1), herein Kimura.

In regards to claim 1, Kimura teaches a pillar shaped honeycomb structure comprising an outer peripheral wall positioned in the outermost periphery of the structure, porous partition walls via which a plurality of cells constituting through channels for a fluid are partitioned, open frontal areas of predetermined cells in an end face of the structure on a fluid inlet side thereof and open frontal areas of remaining cells in an end face of the structure on a fluid outlet side thereof being provided with plugged portions in a checkered pattern, wherein bubbles (i.e., voids) are formed in the plurality of plugged portions [0011, 0044, 0059, Figs. 1 A-C].  While Kimura does not expressly teach the void ratio of each surface as claimed Kimura is expected to meet or overlap the limitation for the reasons that follow. Kimura teaches that voids/bubbles are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2011/0070396 A1), herein Kimura, as applied to claim 1 above, and further in view of Shibayama et al.  (US 2017/0234181 A1), herein Shibayama.

In regards to claim 2, Kimura does not teach the porosity of the plugged portions.  
Shibayama teaches a plugged honeycomb structure having a plurality of cells defined by partition walls to become through channels for fluid, one end of each of the predetermined cells being plugged by a plugging member, the other end of each of the residual cells being plugged by the plugging member [Abstract, 0021]. 
Shibayama expressly teaches that the porosity of the plugging portions is 80% or less and is greater than that of the cell partition walls [0022].  This helps to inhibit the generation of cracks and decreases the pressure loss [0026, 0045].   By example the porosity taught are 60.8-78% [Table 1]. This range overlaps the claimed range.

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including plugged honeycomb structures with porous plugging portions: Yamada et al. (US 2006/0112669 A1), Chantlani et al. (US 2008/0307760 A1), Nagai et al. (US 2018/0222083 A1), Tsuchiya et al. (US 2013/0247525 A1), Kai et al. (US 2006/0216465 A1), Ichikawa et al (US 2009/0205303 A1) and Konomi et al. (US 2010/0058725 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784